NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
CLEARVALUE, INC. AND RICHARD ALAN HAASE,
Plain.tiffs-Cr0ss Appella,n,ts, 1
V.
PEARL RIVER POLYMERS, INC., POLYCHEMIE,
INC., SNF, INC., POLYDYNE, INC., AND SNF ~
I-IOLDING COMPAN`Y,
Defen,dan.ts-Appellants. '
2011-1078, ~1100
Appeals from the United States District Court for the
Eastern District of Texas in case n0. 06-CV-0197, Judge
Leonard DaVis.
ON MOTION
ORDER
Upon consideration of the Cross Appel1antS’ unop-
posed motion for extensions of time to file their corrected
briefs, until August 29, 20011, and corrected joint appen-
dix, until Septen1ber 2, 2011,

cLEARvALoE v. PEARL R1vER 2
IT ls ORDERED THAT:
The motion is granted
FOR THE COURT
 2 0  /s/ J an Horbal__\;
Date J an Horba1y
C]erk
ccc Arno1d Anderson Vickery, Esq.
Gary M. Hoff1nan, Esq.
FELED
S2U B.S. COURT OF APPEAi.S FOR
THE FEDERAL GlRCUlT
SEF 2 0 2011
JANo HORBALY
CLERK